September 29, 2011 VIA EDGAR Daniel F. Duchovny, Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549-3628 Facsimile: (202) 772-9203 Re: WNC California Housing Tax Credits, L.P. (“Issuer”) Preliminary Schedule 14A Filed August 29, 2011 File No. 000-20058 Schedule 13E-3 Filed August 30, 2011 by Issuer File No. 005-54007 Dear Mr. Duchovny: We are in receipt of a copy of the staff’s letter dated September 20, 2011 to Paul Dannhauser respecting the referenced matter.In partial response thereto, each filing person listed below acknowledges the following: o The filing person is responsible for the adequacy and accuracy of the disclosure in the filing; o Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and o The filing person may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [signatures on following page] Daniel F. Duchovny, Special Counsel Page 2 Very truly yours, WNC CALIFORNIA HOUSING TAX CREDITS, L.P., a California limited partnership By:/s/ DAVID N. SHAFER David N. Shafer, Executive Vice President of WNC & Associates, Inc., managing general partner WNC & ASSOCIATES, INC., a California corporation By:/s/ DAVID N. SHAFER David N. Shafer, Executive Vice President /s/ WILFRED N. COOPER, SR. WILFRED N. COOPER, SR. PHILIP R. HAMMOND FAMILY LIMITED PARTNERSHIP, a California limited partnership By:/s/ PHILIP R. HAMMOND Philip R. Hammond, General Partner /s/ PHILIP R. HAMMOND PHILIP R. HAMMOND /s/ DIANE M. HAMMOND DIANE M. HAMMOND
